                                                  19 Filed 08/11/21
                   Case 1:21-cv-03224-RA Document 20       08/10/21 Page 1 of 1
                                                                    Lucy E. Hill                                                             Dentons Cohen & Grigsby P.C.
                                                                    Shareholder                                                               625 Liberty Avenue, 5th Floor
                                                                                                                                                Pittsburgh, PA 15222-3152
                                                                    lucy.hill@dentons.com
                                                                                                                                                             United States
                                                                    D 412-297-4719
                                                                                                                                                              dentons.com




                                                                           August 10, 2021

Via ECF

The Honorable Judge Ronnie Abrams
Southern District of New York
40 Foley Square
New York, NY 10007

             Re:           Sosa v. Link Snacks, Inc. 21-cv-3224

Dear Judge Abrams:

         We represent defendant Link Snacks, Inc. (“Defendant”) in the above-referenced matter.
Together with counsel for Plaintiff, we jointly and respectfully move this Court to stay all case deadlines in
this action for forty-five (45 days), from August 10, 2021 to September 24, 2021.

         This requested stay will permit the parties to finalize their efforts to bring about the voluntary
dismissal of all claims asserted in this action without further litigation. Once those efforts are complete,
the parties will file a stipulation of voluntary dismissal.

                                                                                  Sincerely,

                                                                                  DENTONS COHEN & GRIGSBY P.C.

                                                                                  /s/ Lucy E. Hill

                                                                                  By: Lucy E. Hill

cc:          All counsel of record (by ECF)
                                                                                                                                         Application granted.

                                                                                                                                         SO ORDERED.


                                                                                                                                         ____________________
                                                                                                                                         Hon. Ronnie Abrams
                                                                                                                                         08/11/2021




Davis Brown East African Law Chambers Eric Silwamba, Jalasi and Linyama Durham Jones & Pinegar LEAD Advogados Rattagan
Macchiavello Arocena Jiménez de Aréchaga, Viana & Brause Lee International Kensington Swan Bingham Greenebaum Cohen &
Grigsby Sayarh & Menjra Larraín Rencoret For more information on the firms that have come together to form Dentons, go to
dentons.com/legacyfirms

Dentons is a global legal practice providing client services worldwide through its member firms and affiliates. Please see dentons.com for Legal Notices.
